The Surrogate.
Mr. Charles G. Stevens is a nonresident executor of this decedent’s estate. In October, 1878, he filed a bond as such executor, with Mr. Charles W. Griswold as surety. Mr. Griswold has since died, and because of his death the petitioner, who is “ interested in the estate,” asks that the executor be required to file a bond with new sureties. Section 2597 of the Code of Civil Procedure provides that the Surrogate may require a new bond to be given by an executor when it appears that a surety is “insufficient,” or that he “has removed or is about to remove from the State,” or that “ the bond is inadequate in amount.”
I have discovered no provision of statute requiring that, upon the death of a surety on an executor’s bond, another bond shall be filed in the place of it.
Counsel for petitioner' claims that death should be deemed a “ removal from the State ” within the meaning of § 2597. If such be the true interpretation of that section, the Legislature was surely somewhat infelicitous in its choice of words.
I should be more disposed to accept the petitioner’s view if I were not of the opinion that, despite Mr. Gris-wold’s death, the parties interested in this estate continue to have the same security which they have hitherto enjoyed, against the possible misconduct of the executor.
The death of one who is a surety upon an official bond, such as that of this respondent, does not relieve his estate of liability for the principal’s after-management of his trust (Mundorrf v. Wangler, 44 N. Y. Sup'r Ct.,495; Voris v. State, Ind., 345 ; Wood v. Leland, 1 Met., 387 ; Moore v. Wallis, 18 Ala., 458; Green v. *471Young, 8 Me., 14; Gordon v. Calvert, 4 Russ., 581; Hightower v. Moore, Ala., 387).
Petition denied.